The Opinion of the Court was delivered by Treat, J. An action was instituted in the Circuit Court in the name of Buckmaster, to the use of Denham, against Reames. Judgment was rendered for the defendant, and- the plaintiff prosecuted a writ of error to this Court. The defendant in error now presents an affidavit, showing the insolvency of Denham, and moves that he be required to give security for costs. We refuse the application. The nominal plaintiff is a citizen of the State, liable for the costs of the case, and, for aught that is shown, fully able to pay them. If so, the defendant is sufficiently indemnified, and further security is unnecessary." Motion denied.